DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11212765 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Application Claim
Patent Claim
1. A method by a wireless device for synchronous control of timing configurations: operating the wireless device according to a first timing configuration associated with a first delay duration for transmitting feedback to a network node, the first timing configuration using a standard transmission time interval (TTI); receiving, from the network node, a second timing configuration associated with a second delay duration for transmitting feedback to the network node, the second delay duration being different from the first delay duration, the second timing configuration using a shortened TTI that is shorter in duration than the standard TTI; and in response to a first downlink transmission from the network node, scheduling a first feedback for transmission at a transmission time determined based on the second delay duration associated with the second timing configuration using the shortened TTI.





























2. The method of Claim 1, wherein the first feedback comprises hybrid automatic repeat request (HARQ) feedback indicating positive or negative acknowledgement of receipt of the first down link transmission.

3. The method of Claim 1, wherein: the first delay comprises a four subframe delay such that the first feedback in response to the first downlink transmission being received in an n subframe is to be transmitted to the network node in an n+4 subframe according to the first configuration, and the second delay comprises a k subframe delay such that the first feedback in response to a first downlink transmission received in an n subframe is transmitted to the network node in an n+k subframe, wherein k is less than 4.

4. The method of Claim 1, further comprising transmitting the first feedback at the transmission time determined based on the second delay duration.

5. The method of Claim 1, further comprising: receiving, from the network node, a second indication requesting activation of the second timing configuration; and in response to the second indication, activating, by the wireless device, the second timing configuration for transmitting the first feedback at the transmission time determined based on the second delay duration.

6. The method of Claim 1, wherein the second timing configuration is received by the wireless device as: a UE-specific identity on a downlink control channel; a UE common identity on a downlink control channel; a special format of Downlink Control Information; or a control field or header in downlink packet data unit.

7. The method of Claim 1, wherein prior to transmitting the first feedback, the method further comprises: identifying a conflict between the first feedback scheduled for transmission at the transmission time according to the second timing configuration and a second feedback also scheduled for transmission at the transmission time according to the first timing configuration; and resolving the conflict by: applying a priority rule that prioritizes the second timing configuration over the first timing configuration and canceling the second feedback scheduled according to the first timing configuration; applying a priority rule that prioritizes the first timing configuration over the second timing configuration and canceling the first feedback scheduled according to the second timing configuration; receiving a HARQ process identifier from the network node and selecting the first feedback or the second feedback for transmission based on the HARQ process identifier; multiplexing the first feedback and the second feedback together for transmission at the transmission time; or determining that the first feedback and the second feedback are both positive acknowledgements and transmitting a selected one of the first feedback or the second feedback to represent both the first feedback and the second feedback.

8. A wireless device for synchronous control of timing configurations, the wireless device comprising: memory storing instructions; and processing circuitry operable to execute the instructions to cause the wireless device to: operate according to a first timing configuration associated with a first delay duration for transmitting feedback to a network node, the first timing configuration using a standard transmission time interval (TTI); receive, from a network node, a second timing configuration associated with a second delay duration for transmitting feedback to the network node, the second delay duration being different from the first delay duration, the second timing configuration using a shortened TTI that is shorter in duration than the standard TTI; and in response to a first downlink transmission from the network node, scheduling a first feedback for transmission at a transmission time determined based on the second delay duration associated with the second timing configuration using the shortened TTI.






























9. The wireless device of Claim 8, wherein the first feedback comprises hybrid automatic repeat request (HARQ) feedback indicating positive or negative acknowledgement of receipt of the first down link transmission.

10. The wireless device of Claim 8, wherein the processing circuitry operable is further operable to execute the instructions to cause the wireless device to transmit the first feedback at the transmission time determined based on the second delay duration.

11. The wireless device of Claim 8, wherein the processing circuitry operable is further operable to execute the instructions to cause the wireless device to: receive, from the network node, a second indication requesting activation of the second timing configuration; and in response to the second indication, activate the second timing configuration for transmitting the first feedback at the transmission time determined based on the second delay duration.

12. The wireless device of Claim 8, wherein the second timing configuration is received by the wireless device as: a UE-specific identity on a downlink control channel; a UE common identity on a downlink control channel; a special format of Downlink Control Information; or a control field or header in downlink packet data unit.

13. The wireless device of Claim 8, wherein prior to transmitting the first feedback, the processing circuitry operable is further operable to execute the instructions to cause the wireless device to: identify a conflict between the first feedback scheduled for transmission at the transmission time according to the second timing configuration and a second feedback also scheduled for transmission at the transmission time according to the first timing configuration; and resolve the conflict by: applying a priority rule that prioritizes the second timing configuration over the first timing configuration and canceling the second feedback scheduled according to the first timing configuration; applying a priority rule that prioritizes the first timing configuration over the second timing configuration and canceling the first feedback scheduled according to the second timing configuration; receiving a HARQ process identifier from the network node and selecting the first feedback or the second feedback for transmission based on the HARQ process identifier; multiplexing the first feedback and the second feedback together for transmission at the transmission time; or determining that the first feedback and the second feedback are both positive acknowledgements and transmitting a selected one of the first feedback or the second feedback to represent both the first feedback and the second feedback.

14. A method by a network node for synchronous control of timing configurations, the method comprising: transmitting, to a wireless device, a first timing configuration associated with a first delay duration for transmitting feedback to the network node, the first timing configuration using a standard transmission time interval (TTI); and transmitting, to the wireless device, a second timing configuration associated with a second delay duration for transmitting feedback to the network node, the second delay duration being different than the first delay duration for transmitting feedback, the second timing configuration using a shortened TTI that is shorter in duration than the standard TTI.
































15. The method of Claim 14, further comprising: transmitting, to the wireless device, a downlink transmission comprising a HARQ grant, and wherein the first feedback comprises hybrid automatic repeat request (HARQ) feedback indicating a positive or negative acknowledgement of receipt of the HARQ grant.

16. The method of Claim 14, wherein: the first delay duration comprises a four subframe delay such that feedback in response to a downlink transmission received in an n subframe is to be transmitted to the network node in an n+4 subframe according to the first configuration, and the second delay duration comprises a k subframe delay such that feedback in response to a downlink transmission received in an n subframe is transmitted to the network node in an n+k subframe, wherein k is less than 4.

17. The method of Claim 14, further comprising receiving a first feedback at a transmission time determined based on the second delay duration associated with the second timing configuration.

18. The method of Claim 14, further comprising: transmitting, to the wireless device, a second indication requesting activation of the second timing configuration, and receiving a first feedback at the transmission time determined based on the second delay duration associated with the second timing configuration after the second indication is transmitted to the wireless device.

19. The method of Claim 14, wherein the second timing configuration is transmitted to the wireless device as: a UE-specific identity on a downlink control channel; a UE common identity on a downlink control channel; a special format of Downlink Control Information; or a control field or header in downlink packet data unit.

20. The method of Claim 14, further comprising: transmitting, to the wireless device, a rule for resolving a conflict between a first feedback scheduled for transmission at a transmission time according to the first timing configuration and a second feedback scheduled for transmission at the transmission time according to the second timing configuration, wherein the rule comprises: a first rule that prioritizes the second timing configuration over the first timing configuration such that the first feedback scheduled according to the first timing configuration should be cancelled by the wireless device; a second rule that prioritizes the first timing configuration over the second timing configuration such that the second feedback scheduled according to the second timing configuration should be cancelled by the wireless device; a third rule that includes a HARQ process identifier such that the wireless device should select the first feedback or the second feedback for transmission based on the HARQ process identifier; a fourth rule identifying that the first feedback and the second feedback is to be multiplexed together for transmission at the transmission time; or a fifth rule that identifies that a selected one of the first feedback and the second feedback is to represent both the first feedback and the second feedback when both are positive acknowledgements.

21. The method of Claim 14, further comprising: while the wireless device is operating according to the first configuration, transmitting a first downlink grant, wherein transmitting the downlink grant is delayed by at least one subframe if the first downlink grant was scheduled for an n-1 subframe; while the wireless device is operating according to the second configuration, transmitting a second downlink grant in a n subframe, wherein the first feedback is received in a n+k subframe that is determined based on the second delay associated with the second timing configuration.

22. A network node for synchronous control of timing configurations, the network node comprising: memory storing instructions; and processing circuitry operable to execute the instructions to cause the network node to: transmit, to a wireless device, a first timing configuration associated with a first delay duration for transmitting feedback to the network node, the first timing configuration using a standard transmission time interval (TTI); transmit, to the wireless device, a second timing configuration associated with a second delay duration for transmitting feedback to the network node, wherein the second delay duration is different than the first delay duration, the second timing configuration using a shortened TTI that is shorter in duration than the standard TTI.
































23. The network node of Claim 22, wherein the processing circuitry is further operable to execute the instructions to cause the network node to: transmit, to the wireless device, a downlink transmission comprising a HARQ grant, and wherein the first feedback comprises hybrid automatic repeat request (HARQ) feedback indicating a positive or negative acknowledgement of receipt of the HARQ grant.

24. The network node of Claim 22, wherein the processing circuitry is further operable to execute the instructions to cause the network node to receive a first feedback at a transmission time determined based on the second delay duration associated with the second timing configuration.

25. The network node of Claim 22, wherein the processing circuitry is further operable to execute the instructions to cause the network node to: transmit, to the wireless device, a second indication requesting activation of the second timing configuration, and receive a first feedback at the transmission time determined based on the second delay duration associated with the second timing configuration after the second indication is transmitted to the wireless device.

26. The network node of Claim 22, wherein the second timing configuration is transmitted to the wireless device as: a UE-specific identity on a downlink control channel; a UE common identity on a downlink control channel; a special format of Downlink Control Information; or a control field or header in downlink packet data unit.

27. The network node of Claim 22, wherein the processing circuitry is further operable to execute the instructions to cause the network node to: transmit, to the wireless device, a rule for resolving a conflict between a first feedback scheduled for transmission at a transmission time according to the first timing configuration and a second feedback scheduled for transmission at the transmission time according to the second timing configuration, wherein the rule comprises: a first rule that prioritizes the second timing configuration over the first timing configuration such that the first feedback scheduled according to the first timing configuration should be cancelled by the wireless device; a second rule that prioritizes the first timing configuration over the second timing configuration such that the second feedback scheduled according to the second timing configuration should be cancelled by the wireless device; a third rule that includes a HARQ process identifier such that the wireless device should select the first feedback or the second feedback for transmission based on the HARQ process identifier; a fourth rule identifying that the first feedback and the second feedback is to be multiplexed together for transmission at the transmission time; or a fifth rule that identifies that a selected one of the first feedback and the second feedback is to represent both the first feedback and the second feedback when both are positive acknowledgements.

28. The network node of Claim 22, wherein the processing circuitry is further operable to execute the instructions to cause the network node to: while the wireless device is operating according to the first configuration, transmit a first downlink grant, wherein transmitting the downlink grant is delayed by at least one subframe if the first downlink grant was scheduled for an n-1 subframe; while the wireless device is operating according to the second configuration, transmit a second downlink grant in a n subframe, wherein the first feedback is received in a n+k subframe that is determined based on the second delay associated with the second timing configuration.
1. A method by a wireless device for synchronous control of timing configurations: operating the wireless device according to a first timing configuration associated with a first delay duration for transmitting feedback to a network node, the first timing configuration using a standard transmission time interval (TTI); receiving, from the network node, a second timing configuration associated with a second delay duration for transmitting feedback to the network node, the second delay duration being different from the first delay duration, the second timing configuration using a shortened TTI; and in response to a first downlink transmission from the network node, scheduling a first feedback for transmission at a transmission time determined based on the second delay duration associated with the second timing configuration using the shortened TTI wherein prior to transmitting the first feedback, the method further comprises: identifying a conflict between the first feedback scheduled for transmission at the transmission time according to the second timing configuration and a second feedback also scheduled for transmission at the transmission time according to the first timing configuration; and resolving the conflict by: applying a priority rule that prioritizes the second timing configuration over the first timing configuration and canceling the second feedback scheduled according to the first timing configuration; applying a priority rule that prioritizes the first timing configuration over the second timing configuration and canceling the first feedback scheduled according to the second timing configuration; receiving a HARQ process identifier from the network node and selecting the first feedback or the second feedback for transmission based on the HARQ process identifier; multiplexing the first feedback and the second feedback together for transmission at the transmission time; or determining that the first feedback and the second feedback are both positive acknowledgements and transmitting a selected one of the first feedback or the second feedback to represent both the first feedback and the second feedback.

2. The method of claim 1, wherein the first feedback comprises hybrid automatic repeat request (HARQ) feedback indicating positive or negative acknowledgement of receipt of the first down link transmission.

3. The method of claim 1, wherein: the first delay comprises a four subframe delay such that the first feedback in response to the first downlink transmission being received in an n subframe is to be transmitted to the network node in an n+4 subframe according to the first configuration, and the second delay comprises a k subframe delay such that the first feedback in response to a first downlink transmission received in an n subframe is transmitted to the network node in an n+k subframe, wherein k is less than 4.

4. The method of claim 1, further comprising transmitting the first feedback at the transmission time determined based on the second delay duration.

5. The method of claim 1, further comprising: receiving, from the network node, a second indication requesting activation of the second timing configuration; and in response to the second indication, activating, by the wireless device, the second timing configuration for transmitting the first feedback at the transmission time determined based on the second delay duration.

6. The method of claim 1, wherein the second timing configuration is received by the wireless device as: a UE-specific identity on a downlink control channel; a UE common identity on a downlink control channel; a special format of Downlink Control Information; or a control field or header in downlink packet data unit.

See claim 1.































7. A wireless device for synchronous control of timing configurations, the wireless device comprising: memory storing instructions; and processing circuitry operable to execute the instructions to cause the wireless device to: operate according to a first timing configuration associated with a first delay duration for transmitting feedback to a network node, the first timing configuration using a standard transmission time interval (TTI); receive, from a network node, a second timing configuration associated with a second delay duration for transmitting feedback to the network node, the second delay duration being different from the first delay duration, the first timing configuration using the standard transmission time interval (TTI); and in response to a first downlink transmission from the network node, scheduling a first feedback for transmission at a transmission time determined based on the second delay duration associated with the second timing configuration using a shortened TTI; wherein prior to transmitting the first feedback, the processing circuitry is further operable to: identify a conflict between the first feedback scheduled for transmission at the transmission time according to the second timing configuration and a second feedback also scheduled for transmission at the transmission time according to the first timing configuration; and resolve the conflict by: applying a priority rule that prioritizes the second timing configuration over the first timing configuration and canceling the second feedback scheduled according to the first timing configuration; applying a priority rule that prioritizes the first timing configuration over the second timing configuration and canceling the first feedback scheduled according to the second timing configuration; receiving a HARQ process identifier from the network node and selecting the first feedback or the second feedback for transmission based on the HARQ process identifier; multiplexing the first feedback and the second feedback together for transmission at the transmission time; or determining that the first feedback and the second feedback are both positive acknowledgements and transmitting a selected one of the first feedback or the second feedback to represent both the first feedback and the second feedback.

8. The wireless device of claim 7, wherein the first feedback comprises hybrid automatic repeat request (HARQ) feedback indicating positive or negative acknowledgement of receipt of the first down link transmission.

9. The wireless device of claim 7, wherein the processing circuitry operable is further operable to execute the instructions to cause the wireless device to transmit the first feedback at the transmission time determined based on the second delay duration.

10. The wireless device of claim 7, wherein the processing circuitry operable is further operable to execute the instructions to cause the wireless device to: receive, from the network node, a second indication requesting activation of the second timing configuration; and in response to the second indication, activate the second timing configuration for transmitting the first feedback at the transmission time determined based on the second delay duration.

11. The wireless device of claim 7, wherein the second timing configuration is received by the wireless device as: a UE-specific identity on a downlink control channel; a UE common identity on a downlink control channel; a special format of Downlink Control Information; or a control field or header in downlink packet data unit.


See claim 7.

































12. A method by a network node for synchronous control of timing configurations, the method comprising: transmitting, to a wireless device, a first timing configuration associated with a first delay duration for transmitting feedback to the network node, the first timing configuration using a standard transmission time interval (TTI); transmitting, to the wireless device, a second timing configuration associated with a second delay duration for transmitting feedback to the network node, the second delay duration being different than the first delay duration for transmitting feedback, the second timing configuration using a shortened TTI; transmitting, to the wireless device, a rule for resolving a conflict between a first feedback scheduled for transmission at a transmission time according to the first timing configuration and a second feedback scheduled for transmission at the transmission time according to the second timing configuration, wherein the rule comprises: a first rule that prioritizes the second timing configuration over the first timing configuration such that the first feedback scheduled according to the first timing configuration should be cancelled by the wireless device; a second rule that prioritizes the first timing configuration over the second timing configuration such that the second feedback scheduled according to the second timing configuration should be cancelled by the wireless device; a third rule that includes a HARQ process identifier such that the wireless device should select the first feedback or the second feedback for transmission based on the HARQ process identifier; a fourth rule identifying that the first feedback and the second feedback is to be multiplexed together for transmission at the transmission time; or a fifth rule that identifies that a selected one of the first feedback and the second feedback is to represent both the first feedback and the second feedback when both are positive acknowledgements.

13. The method of claim 12, further comprising: transmitting, to the wireless device, a downlink transmission comprising a HARQ grant, and wherein the first feedback comprises hybrid automatic repeat request (HARQ) feedback indicating a positive or negative acknowledgement of receipt of the HARQ grant.

14. The method of claim 12, wherein: the first delay duration comprises a four subframe delay such that feedback in response to a downlink transmission received in an n subframe is to be transmitted to the network node in an n+4 subframe according to the first configuration, and the second delay duration comprises a k subframe delay such that feedback in response to a downlink transmission received in an n subframe is transmitted to the network node in an n+k subframe, wherein k is less than 4.

15. The method of claim 12, further comprising receiving a first feedback at a transmission time determined based on the second delay duration associated with the second timing configuration.

16. The method of claim 12, further comprising: transmitting, to the wireless device, a second indication requesting activation of the second timing configuration, and receiving a first feedback at the transmission time determined based on the second delay duration associated with the second timing configuration after the second indication is transmitted to the wireless device.

17. The method of claim 12, wherein the second timing configuration is transmitted to the wireless device as: a UE-specific identity on a downlink control channel; a UE common identity on a downlink control channel; a special format of Downlink Control Information; or a control field or header in downlink packet data unit.

See claim 12.

































18. The method of claim 12, further comprising: while the wireless device is operating according to the first configuration, transmitting a first downlink grant, wherein transmitting the downlink grant is delayed by at least one subframe if the first downlink grant was scheduled for an n−1 subframe; while the wireless device is operating according to the second configuration, transmitting a second downlink grant in a n subframe, wherein the first feedback is received in a n+k subframe that is determined based on the second delay associated with the second timing configuration.

19. A network node for synchronous control of timing configurations, the network node comprising: memory storing instructions; and processing circuitry operable to execute the instructions to cause the network node to: transmit, to a wireless device, a first timing configuration associated with a first delay duration for transmitting feedback to the network node, the first timing configuration using a standard transmission time interval (TTI); transmit, to the wireless device, a second timing configuration associated with a second delay duration for transmitting feedback to the network node, wherein the second delay duration is different than the first delay duration, the second timing configuration using a shortened TTI; transmit, to the wireless device, a rule for resolving a conflict between a first feedback scheduled for transmission at a transmission time according to the first timing configuration and a second feedback scheduled for transmission at the transmission time according to the second timing configuration, wherein the rule comprises: a first rule that prioritizes the second timing configuration over the first timing configuration such that the first feedback scheduled according to the first timing configuration should be cancelled by the wireless device; a second rule that prioritizes the first timing configuration over the second timing configuration such that the second feedback scheduled according to the second timing configuration should be cancelled by the wireless device; a third rule that includes a HARQ process identifier such that the wireless device should select the first feedback or the second feedback for transmission based on the HARQ process identifier; a fourth rule identifying that the first feedback and the second feedback is to be multiplexed together for transmission at the transmission time; or a fifth rule that identifies that a selected one of the first feedback and the second feedback is to represent both the first feedback and the second feedback when both are positive acknowledgements.

20. The network node of claim 19, wherein the processing circuitry is further operable to execute the instructions to cause the network node to: transmit, to the wireless device, a downlink transmission comprising a HARQ grant, and wherein the first feedback comprises hybrid automatic repeat request (HARQ) feedback indicating a positive or negative acknowledgement of receipt of the HARQ grant.

21. The network node of claim 19, wherein the processing circuitry is further operable to execute the instructions to cause the network node to receive a first feedback at a transmission time determined based on the second delay duration associated with the second timing configuration.

22. The network node of claim 19, wherein the processing circuitry is further operable to execute the instructions to cause the network node to: transmit, to the wireless device, a second indication requesting activation of the second timing configuration, and receive a first feedback at the transmission time determined based on the second delay duration associated with the second timing configuration after the second indication is transmitted to the wireless device.

23. The network node of claim 19, wherein the second timing configuration is transmitted to the wireless device as: a UE-specific identity on a downlink control channel; a UE common identity on a downlink control channel; a special format of Downlink Control Information; or a control field or header in downlink packet data unit.

See claim 19.



































24. The network node of claim 19, wherein the processing circuitry is further operable to execute the instructions to cause the network node to: while the wireless device is operating according to the first configuration, transmit a first downlink grant, wherein transmitting the downlink grant is delayed by at least one subframe if the first downlink grant was scheduled for an n−1 subframe; while the wireless device is operating according to the second configuration, transmit a second downlink grant in a n subframe, wherein the first feedback is received in a n+k subframe that is determined based on the second delay associated with the second timing configuration.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, 14-19, 21-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Radoff et al. (US 2020/0044781 A1), hereinafter referred to as D1, in view of Nory et al. (US 2018/0077719 A1), hereinafter referred to as D2.
Regarding claims 1, 8, 14, and 22, D1 discloses a system and method for improved uplink coverage, which comprises:
operating the wireless device according to a first timing configuration associated with a first delay duration for transmitting feedback to a network node, the first timing configuration using a standard transmission time interval (TTI) (Referring to Figures 2-4, operating the WTRU according to a first HARQ configuration with a first delay for transmitting feedback to the eNB, the subframes correspond to a TTI, see Figures 5-8.  See paragraphs 0089-0105.);
receiving, from the network node, a second timing configuration associated with a second delay duration for transmitting feedback to the network node, the second delay duration being different from the first delay duration (Referring to Figures 2-4, receiving via RRC configuration signaling from the eNB second HARQ configuration with a second delay which is different from the first delay as the configurations have different associated timings.  See paragraphs 0089-0105.); and
in response to a first downlink transmission from the network node, scheduling a first feedback for transmission at a transmission time determined based on the second delay duration associated with the second timing configuration (Referring to Figures 2-4, based upon transmission from eNB, transmitting HARQ message according to the second configuration.  See paragraphs 0089-0105.)
D1 does not disclose the second timing configuration using a shortened TTI and using the shortened TTI.
D2 teaches scheduling transmissions with reduced latency, which comprises for the case where second set of resources includes a PUCCH resource, the UE can use a first PUCCH resource from a first higher layer configured set of PUCCH resources to transmit SR for indicating the network that it has data to transmit that can be scheduled using regular TTI (first timing configuration using a standard TTI) transmission; and use a second PUCCH resource from a second higher layer configured set of PUCCH resources to transmit SR for indicating the network that it has data to transmit that can be scheduled using sTTI transmission (second timing configuration using a shortened TTI and using the shortened TTI). The UE typically can also use PUCCH resources to transmit HARQ-ACK in response to DL data, using a PUCCH resource that can be determined based on the Control Channel Element (CCE) index of the control channel that schedules the DL data transmission. If the UE has to transmit HARQ-ACK in a subframe and also has a pending SR for requesting a regular TTI transmission, the UE can use the PUCCH resource from the first higher layer configured set of PUCCH resources in that subframe instead of the PUCCH resource determined from CCE index to transmit HARQ-ACK. If the UE has to transmit HARQ-ACK in a subframe and also has a pending SR for requesting a sTTI transmission or has pending requests for both regular TTI transmission and sTTI transmission, the UE can use the PUCCH resource from the second higher layer configured set of PUCCH resources in that subframe instead of the PUCCH resource determined from CCE index to transmit HARQ-ACK. In one example, the first PUCCH resource can span a first number of symbols (e.g. 14 symbols) while the second PUCCH resource can span a second number of symbols that is smaller than the first number (e.g. 7 symbols). In another example, both first and second PUCCH resources can span the same number of symbols.  See paragraph 0032.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the configurable TTI with shorted TTI of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to reduce latency that delays transmission and reception of communication signals

Regarding claims 2, 9, 15, and 23, the primary reference further teaches wherein the first feedback comprises hybrid automatic repeat request (HARQ) feedback indicating positive or negative acknowledgement of receipt of the first down link transmission (Referring to Figures 2-4, HARQ feedback comprising acknowledgement or negative acknowledgement of downlink transmission.  See paragraph 0092.)

Regarding claims 3, 16, 21, and 28, the primary reference further teaches the first delay comprises a four subframe delay such that the first feedback in response to the first downlink transmission being received in an n subframe is to be transmitted to the network node in an n+4 subframe according to the first configuration, and the second delay comprises a k subframe delay such that the first feedback in response to a first downlink transmission received in an n subframe is transmitted to the network node in an n+k subframe, wherein k is less than 4 (Referring to Figures 2-4, during subframe(0) of Radio Frame i, the WTRU may perform UL transmission 302, which may be associated with HARQ process #0. At subframe(1), the WTRU may perform UL Transmission 304, which may be associated with HARQ process #1. At subframe(3), the WTRU may perform UL transmission 306, which may be associated with HARQ process #3. Additionally, during subframe(3) the WTRU may receive HARQ A/N Feedback 308, which may provide HARQ feedback for UL Transmission 304 corresponding to HARQ process #1. During subframe(4), the WTRU may receive HARQ A/N Feedback 310, which may provide HARQ feedback for UL Transmission 302 corresponding to HARQ process #0. At subframe(5), the WTRU may send UL Transmission 312 using HARQ process #1. UL Transmission 312 may be a new initial transmission if HARQ A/N Feedback 308 indicated that UL Transmission 304 was successfully received or may be a retransmission of UL Transmission 304 is HARQ A/N Feedback 308 indicates that UL Transmission 304 was not successfully received. During subframe(7), the WTRU may receive HARQ A/N Feedback 314, which may provide HARQ feedback for UL Transmission 312 corresponding to HARQ process #1, and may also receive HARQ A/N Feedback 316, which may provide HARQ feedback for UL Transmission 306 corresponding to HARQ process #3. Similar transmissions may continue where transmissions associated with HARQ process #1 utilize a RTT=4 ms subframes and x=k=2 and where transmissions associated with HARQ process #0 and/or HARQ Process #3 utilize a RTT=8 ms subframes and x=k=4 (wherein k is 4 and less than 4).  See paragraph 0088.)

Regarding claims 4, 10, 17, and 24, the primary reference further teaches transmitting/receiving the first feedback at the transmission time determined based on the second delay duration (Referring to Figures 2-4, WTRU may operate such that different HARQ processes may use different values for x, k, y, and/or TTI_BUNDLE_SIZE according to one or more of the following methods (first feedback at the transmission time determined based on the second delay duration, as the different configurations have different timings and associated delays). For example, different HARQ processes may have different x, k, y, and/or TTI_BUNDLE_SIZE for the same HARQ entity. Thus the value of x, k, y, and/or TTI_BUNDLE_SIZE may be assigned and/or determined on a per HARQ process basis. The WTRU may be configured by an eNB with specific values of x, k, y, and/or TTI_BUNDLE_SIZE per HARQ process, or subset thereof, for example using Radio Resource Control (RRC) signaling. In an example, the values of x, k, y, and/or TTI_BUNDLE_SIZE may be determined on a per HARQ entity basis. For example, different HARQ entities may have different x, k, y, and/or TTI_BUNDLE_SIZE values, but the values for that HARQ entity may be consistent across the HARQ processes associated with that HARQ entity.  See paragraph 0094.)

Regarding claims 5, 11, 18, and 25, the primary reference further teaches receiving, from the network node, a second indication requesting activation of the second timing configuration; and in response to the second indication, activating, by the wireless device, the second timing configuration for transmitting the first feedback at the transmission time determined based on the second delay duration (Referring to Figures 2-4, the WTRU may be configured to use the default values for one or more of x, k, y, and/or TTI_BUNDLE_SIZE until some other configuration of HARQ/TTI Bundling parameters is activated. For example, an eNB may configure the WTRU with some non-default configuration of HARQ/TTI Bundling parameters, for example using RRC signaling. The non-default configuration may be associated with non-default values for one or more of x, k, y, and/or TTI_BUNDLE_SIZE. The WTRU may then receive an activation message that indicates to the WTRU that the pre-configured non-default configuration should be utilized. The activation message may be sent by the eNB via a PDCCH order, an L1 activation command, MAC control element (CE), an RRC message, and/or some other control signaling that indicates that the WTRU should use a non-default HARQ parameter/TTI Bundling configuration. The WTRU may transmit HARQ feedback for the activation message.  See paragraphs 0103-0105.)

Regarding claims 6, 12, 19, and 26, the primary reference further teaches wherein the second timing configuration is received by the wireless device as: a UE-specific identity on a downlink control channel; a UE common identity on a downlink control channel; a special format of Downlink Control Information; or a control field or header in downlink packet data unit (Referring to Figures 2-4, receiving DCI information for the configuration.  See paragraphs 0097-0099.)

Allowable Subject Matter
Claims 7, 13, 20, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, any intervening claims, and resolving any respective 112(b) rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 20190342909 A1) - receiving configuration information associated with an uplink reference signal for a plurality of TTIs from a base station; and transmitting an uplink reference signal in at least one TTI from among the plurality of TTIs, using the received configuration information, wherein the configuration information may be included in signaling that schedules at least one TTI from among the plurality of TTIs.
Chen et al. (US 20180049226 A1) - indications can be received from a serving node over the multiple CCs configured in carrier aggregation or multiple connectivity. One or more of the multiple CCs can be determined for transmitting feedback regarding the communications received over at least one CC of the multiple CCs, wherein the one or more of the multiple CCs are selected for transmitting the feedback based at least in part on a transmission time interval (TTI) duration for the at least one CC. Feedback related to receiving the communications from the serving node over the at least one CC can be transmitted over the one or more of the multiple CCs.
Chen et al. (US 20180014301 A1) - A user equipment (UE) or base station may be capable of operating using two or more timing configurations that each include an associated time period between receipt of a downlink communication (e.g., a grant of uplink resources or shared channel data) and a responsive uplink communication (e.g., an uplink transmission using the granted uplink resources or feedback of successful reception of the shared channel data). In cases where a UE or base station are capable of two or more timing configurations, a timing configuration for a transmission may be determined and the responsive uplink communication transmitted according to the determined timing configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462